     3:15-cr-30015-SEM-TSH # 31    Page 1 of 18                                  E-FILED
                                                        Monday, 18 May, 2020 11:45:24 AM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 15-cr-30015
                                         )
MICHAEL J. ANDERSON,                     )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Michael Anderson’s Motion for

Compassionate Release (d/e 27) requesting a reduction in his term

of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For the

reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On December 16, 2015, Defendant pled guilty to possessing

with the intent to distribute more than 28 grams of a substance

containing crack cocaine in violation of 21 U.S.C. § 841(a)(1). On

April 11, 2016, the Court sentenced Defendant to 96 months’

imprisonment and 8 years of supervised release.

     Defendant is currently serving his sentence at FCI Forrest City


                              Page 1 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 2 of 18




Low and has a projected release date of May 12, 2021. He has

incurred no disciplinary infractions while at FCI Forrest City Low,

where he works as an electrical shop orderly. Memorandum (d/e

29), at 1. As of May 18, 2020, the Bureau of Prisons (BOP) reports

that FCI Forrest City Low has 253 confirmed cases of COVID-19.

See Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed May 18, 2020).

Defendant tested negative for COVID-19 on May 16, 2020.

     According to the Presentence Investigation Report (PSR)

prepared for Defendant’s sentencing, Defendant reports having

been diagnosed with high blood pressure when he was in the

custody of the Illinois Department of Corrections. PSR (d/e 17), ¶

105. The PSR also notes that records from the Sangamon County

Jail indicate that Defendant was administered daily medication for

high blood pressure. Id. Defendant is listed as standing 5 feet, 6

inches tall and weighing 230 pounds. Id. ¶ 100.

     On May 5, 2020, Defendant filed a pro se motion for

compassionate release (d/e 26) pursuant to 18 U.S.C. §

3582(c)(1)(A). On May 8, 2020, after the Federal Public Defender’s

Office was appointed to represent Defendant, an amended Motion


                             Page 2 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 3 of 18




for Compassionate Release was filed. Defendant requests

compassionate release due to his health issues—hypertension,

hyperlipidemia, and obesity—and the COVID-19 pandemic.

Defendant also requests that the Court waive the exhaustion

requirement set forth at 18 U.S.C. § 3582(c)(1)(A).

     If released from custody, Defendant will reside at his

grandmother’s house in Springfield, Illinois. The United States

Probation Office, in a Memorandum (d/e 30) addressing

Defendant’s request for compassionate release, concludes that

Defendant’s grandmother’s house is a suitable residence for

Defendant.

     On May 11, 2020, the Government filed a Response to

Defendant’s Motion for Compassionate Release (d/e 28). The

Government does not oppose Defendant’s compassionate release

motion.

                            II. ANALYSIS

     Generally, the Court is statutorily prohibited from modifying a

term of imprisonment once it has been imposed. See 18 U.S.C. §

3582(c). However, several statutory exceptions exist, one of which

allows the Court to grant a defendant compassionate release if


                             Page 3 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 4 of 18




certain requirements are met. See 18 U.S.C. § 3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file a motion for compassionate release, but

only after exhausting administrative review of a BOP denial of the

inmate’s request for the BOP to file a motion or waiting 30 days

from when the inmate’s request was received by the BOP, whichever

is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a


                             Page 4 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 5 of 18




     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Here, because Defendant has not made a request to BOP to

file a compassionate release motion on his behalf, the exhaustion

requirement set forth in 18 U.S.C. § 3582(c)(1)(A) has not been

satisfied. Defendant argues that the Court has the authority to

waive compliance with this statutory requirement.

     Below, the Court addresses whether it has jurisdiction to

consider Defendant’s motion, whether the Court can waive the

exhaustion requirement set forth in 18 U.S.C. § 3582(c)(1)(A), and

whether Defendant is entitled to compassionate release.

A.   Jurisdiction

     Federal district courts are “courts of limited jurisdiction.”

Exxon Mobil Corp. v. Allapattah Servs. Inc., 545 U.S. 546, 552

(2005). Without jurisdiction, this Court cannot hear Defendant’s

request for compassionate release. See Henderson ex rel.

Henderson v. Shinseki, 562 U.S. 428, 434 (2011).

     An important distinction exists as to whether a procedural

rule is a jurisdictional requirement or a claim-processing rule. See


                             Page 5 of 18
      3:15-cr-30015-SEM-TSH # 31   Page 6 of 18




id. (“This question is not merely semantic but one of considerable

practical importance for judges and litigants.”); Reed Elsevier, Inc.

v. Muchnick, 559 U.S. 154, 160 (2010). Therefore, “a rule should

not be referred to as jurisdictional unless it governs a court’s

adjudicatory capacity, that is, its subject-matter or personal

jurisdiction.” Henderson, 562 U.S. at 435. Claim-processing rules

“seek to promote the orderly progress of litigation by requiring that

the parties take certain procedural steps at certain specified times.”

Id.

      The U.S. Supreme Court adopted a “bright-line” test for

deciding when to classify a procedural rule as jurisdictional.

Arbaugh v. Y & H Corp., 546 U.S. 500, 515-16 (2006). The inquiry

is whether Congress has “‘clearly state[d]’” that the rule is

jurisdictional.” Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145,

153 (2013). “Absent such a clear statement . . . courts should treat

the restriction as nonjurisdictional in character.” Id.

      In United States v. Taylor, the Seventh Circuit, overruling its

own precedent, held that 18 U.S.C. § 3582(c)(2) sets forth a non-

jurisdictional rule. 778 F.3d 667, 671-72 (7th Cir. 2015) (“A district

court has subject-matter jurisdiction to consider a motion for relief


                              Page 6 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 7 of 18




under 18 U.S.C. § 3582(c)(2) regardless of whether the moving

defendant is actually eligible for such discretionary relief.”). Section

3582(c)(2) allows the Court to reduce a term of imprisonment if the

defendant was sentenced based on a sentencing range that was

subsequently lowered by the United States Sentencing Commission.

18 U.S.C. § 3582(c)(2).

     While Taylor did not address § 3582(c)(1)(A), Taylor’s reasoning

is equally applicable to that statutory subsection. The Court finds

that Congress did not “clearly state” in § 3582(c)(1)(A) that the

exhaustion requirement is jurisdictional. Therefore, the Court finds

that the exhaustion requirement found in 18 U.S.C. § 3582(c)(1)(A)

is a claim-processing rule, not a jurisdictional rule. See Henderson,

562 U.S. at 435 (noting that claim-processing rules merely require

“that the parties take certain procedural steps at certain specified

times”); United States v. Haney, 2020 WL 1821988, at *2 (“The

exhaustion requirement provides “who -- the BOP or defendant --

may move for compassionate release and when such a motion may

be made.”).

B.   Waiver of the Exhaustion Requirement

     Although the Court has jurisdiction to hear Defendant’s


                             Page 7 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 8 of 18




motion, Defendant has not met the exhaustion requirement set

forth in § 3582(c)(1)(A). The Court must determine whether it has

the authority to waive the 30-day waiting period of the exhaustion

requirement.

     In the short time the COVID-19 pandemic has wreaked havoc

on this country, many federal judges have considered this issue.

Some judges have found that they have the discretion to waive the

30-day requirement in light of the serious risks associated with

COVID-19. See, e.g., United States v. Scparta, 2020 WL 1910481

(S.D.N.Y. April 19, 2020); United States v. Guzman Soto, 2020 WL

1905323 (D. Mass. Apr. 17, 2020) United States v. Russo, 2020 WL

1862294 (S.D.N.Y. Apr. 14, 2020); United States v. Smith, 2020 WL

1849748 (S.D.N.Y. Apr. 13, 2020); United States v. Bin Wen, 2020

WL 1845104, at *4-7 (W.D.N.Y. Apr. 13, 2020); United States v.

Haney, 2020 WL 1821988, at *1 (S.D.N.Y. Apr. 13, 2020); United

States v. Sawicz, 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020);

United States v. McCarthy, 2020 WL 1698732 (D. Conn. Apr. 8,

2020); United States v. Colvin, 2020 WL 1613943, at *2 (D. Conn.

Apr. 2, 2020); United States v. Perez, 2020 WL 1546422 (S.D.N.Y.

Apr. 1, 2020). Other judges have held that the 30-day requirement


                             Page 8 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 9 of 18




is mandatory, not subject to any exception. See, e.g., United States

v. Cox, 2020 WL 1923220, at *1 (S.D. Ind. Apr. 21, 2020); United

States v. Demaria, 2020 WL 1888910 (S.D.N.Y. Apr. 16, 2020);

United States v. Rensing, 2020 WL 1847782, at *1 (S.D.N.Y. Apr.

13, 2020); United States v. Roberts, 2020 WL 1700032, at *2

(S.D.N.Y. Apr. 8, 2020); United States v. Woodson, 2020 WL

1673253, at *2 (S.D.N.Y. Apr. 6, 2020).

     Equitable exceptions to statutory rules have been recognized

in the past. See Holland v. Florida, 560 U.S. 631, 645-46 (2010)

(noting that “a nonjurisdictional federal statute of limitations is

normally subject to a rebuttable presumption in favor of equitable

tolling”); Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct.

13, 18 n.3 (2017) (reserving on the issue of “whether mandatory

claim-processing rules may be subject to equitable exceptions”

other than waiver and forfeiture). Other circuit courts have

recognized equitable exceptions since the Supreme Court’s decision

in Ross v. Blake, 136 S. Ct. 1850 (2016). See Grewal v. Cuneo

Gilbert & LaDuca LLP, 2020 WL 897410, at *1 (2d Cir. Feb. 25,

2020) (“We have held that Rule 4(a)’s 28-day deadline is not

jurisdictional, but is a ‘claim-processing rule’ and, as such, its


                             Page 9 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 10 of 18




enforcement is subject to waiver, forfeiture, and other equitable

exceptions.”); Fed. Ins. Co. v. United States, 882 F.3d 348, 361 (2d

Cir. 2018) (“Claim-processing rules, much like statutes of

limitations, . . . may be subject to equitable tolling doctrines.”).

     In Ross, the Supreme Court considered the exhaustion

requirements of the Prison Litigation Reform Act (PLRA), which

stated that “no action shall be brought with respect to prison

conditions . . . until such administrative remedies as are available

are exhausted.” 136 S. Ct. at 1856. The Supreme Court held that

the exhaustion of administrative remedies was mandatory because

the statutory language “suggest[ed] no limits on an inmate’s

obligation to exhaust.” Id. As in Ross, the exhaustion requirement

at issue here is imposed by statute, not case law, so the Court has

less authority to recognize exceptions. Id. at 1857 (“[J]udge-made

exhaustion doctrines, even if flatly stated at first, remain amenable

to judge-made exceptions. But a statutory exhaustion provision

stands on a different footing. There, Congress sets the rules—and

courts have a role in creating exceptions only if Congress wants

them to.”) (citation omitted).

     The statutory text of § 3582(c)(1)(A) and the congressional


                             Page 10 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 11 of 18




intent for implementing amendments to that section substantially

differ from the PLRA. With respect to the PLRA, Congress amended

42 U.S.C. § 1997e(a) to make “exhaustion provisions mandatory.”

Historical and Statutory Notes, 42 U.S.C.A. § 1997e (West Supp.

1997). Quite the opposite is true for § 3582(c)(1)(A), as the First

Step Act extended to inmates the ability to file motions for

compassionate release.

     In addition, as recognized in Haney, § 3582(c)(1)(A) is not “an

exhaustion requirement in the traditional sense.” 2020 WL

1821988, at *3. Section 3582(c)(1)(A) does not require the inmate to

fully exhaust BOP procedures before coming to court. The PLRA,

on the other hand, does require complete exhaustion of available

administrative remedies. See Guzman Soto, 2020 WL 1905323, at

*5 (“This alternative to exhaustion suggests that Congress

understood that some requests for relief may be too urgent to wait

for the BOP’s process.”); Haney, 2020 WL 1821988, at *3 (“But the

hybrid requirement in this statute – either exhaust or wait 30 days

– substantially reduces the importance of the first purpose, as it

allows a defendant to come to court before the agency has rendered

a final decision.”). This Court agrees with the reasoning expressed


                            Page 11 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 12 of 18




in Guzman Soto:

     While a court may certainly decline to consider a motion
     where Defendant has not waited thirty days, nothing in
     the statutory scheme suggests that Congress intended to
     preclude the court from exercising judicial discretion and
     to take into account timeliness and exigent
     circumstances related to why the defendant seeks
     compassionate release.

Guzman Soto, 2020 WL 1905323, at *5.

     Mandating the exhaustion requirement in this case and other

cases around the country during the COVID-19 pandemic cannot

be what Congress intended. Based on the House Report for the

First Step Act, the statute is designed to “enhance public safety”

and “make . . . changes to Bureau of Prisons’ policies and

procedures to ensure prisoner and guard safety and security.” H.R.

Rep. 115-699 at 22; see also Scparta, 2020 WL 1910481, at *7.

Denying Defendant’s motion without reaching the merits, only to

order Defendant to make a request to BOP and wait 30 days, would

frustrate these purposes. In that time, Defendant is at a high risk

of contracting a deadly illness based on the realities of BOP

facilities, causing irreparable harm and rendering his request for

compassionate release futile.

     The Court concludes that § 3582(c)(1)(A) does not require the


                            Page 12 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 13 of 18




Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.

That does not mean the Court will waive the 30-day period in all

cases. The decision must be made on a case-by-case basis. In this

case, the Court finds that the 30-day requirement should be

waived. The Court excuses Defendant’s failure to file a request with

the BOP for compassionate release and wait 30 days from the BOP’s

receipt of the request before seeking relief pursuant to 18 U.S.C. §

3582(c)(1)(A).

C.   Eligibility for Compassionate Release

     As Defendant’s motion is properly before the Court, the next

issue is whether Defendant is eligible for compassionate release.

For Defendant to be eligible for compassionate release, the Court,

after considering the factors set forth at 18 U.S.C. § 3553(a), must

determine that “extraordinary and compelling reasons” warrant a

reduction in Defendant’s term of imprisonment and that the

reduction is “consistent with applicable policy statements issues by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

     1.    Extraordinary and Compelling Reasons for Release

     Having considered the relevant factors set forth in 18 U.S.C. §


                            Page 13 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 14 of 18




3553(a), the Court concludes that Defendant has established that

extraordinary and compelling reasons warrant a reduction in his

term of imprisonment. The spread of COVID-19 presents

extraordinary and unprecedented challenges for the country and

creates a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Socially distancing can be

difficult for individuals living or working in a prison.

     Defendant suffers from hypertension, a condition that

increases the serious risks that COVID-19 presents for Defendant.

Indeed, the CDC has identified hypertension as a comorbidity that

increases the likelihood of serious complications from COVID-19.

See Interim Clinical Guidance for Management of Patients with

Confirmed Coronavirus Disease, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/clinical-guidance-management-patients.html (last

accessed April 24, 2020) (“Patients in China with no reported

underlying medical conditions had an overall case fatality of 0.9%,

but case fatality was higher for patients with comorbidities: 10.5%


                             Page 14 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 15 of 18




for those with cardiovascular disease, 7.3% for diabetes, and

approximately 6% each for chronic respiratory disease,

hypertension, and cancer. Heart disease, hypertension, prior

stroke, diabetes, chronic lung disease, and chronic kidney disease

have all been associated with increased illness severity and adverse

outcomes.”). Given the number of confirmed COVID-19 cases at

FCI Forrest City Low, Defendant has a significant chance of

contracting the disease if he remains incarcerated there.

     In addition, Defendant has approximately one year remaining

on his sentence and had committed no infractions while in BOP

custody. See Memorandum (d/e 29), at 1. Defendant serves as an

electrical shop orderly at FCI Forrest City Low. Id. Defendant’s

offense of conviction is a nonviolent drug crime, and Defendant has

a supportive grandmother who is willing to allow Defendant to live

with her if Defendant is released. See Memorandum (d/e 30), at 1.

     2.   Sentencing Commission Policy Statements

     A reduction of Defendant’s term of imprisonment is consistent

with the Sentencing Commission’s policy statements. The relevant

policy statement, § 1B1.13 of the Sentencing Guidelines, explains

that a sentence reduction under § 3582(c)(1)(A) may be ordered


                            Page 15 of 18
     3:15-cr-30015-SEM-TSH # 31    Page 16 of 18




where a court determines, “after considering the factors set forth in

18 U.S.C. § 3553(a),” that “(1)(A) extraordinary and compelling

reasons warrant the reduction; . . . (2) the defendant is not a danger

to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g); and (3) the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

      The commentary to § 1B1.13 provides certain circumstances

constituting “extraordinary and compelling reasons” that warrant a

sentence reduction.1 U.S.S.G. § 1B1.13 cmt. n.1. One of the

circumstances is where a defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Another circumstance is

where “an extraordinary and compelling reason other than, or in

combination with,” the listed circumstances is present. U.S.S.G. §

1B1.13 cmt. n.1(D). Defendant’s health issues and the COVID-19


1 Section 1B1.13 of the Sentencing Guidelines has not been amended to reflect
the First Step Act’s amendment to 18 U.S.C. § 3582(c)(1)(A). As it stands, §
1B1.13 refers to a reduction “upon the motion of the Director of the Bureau of
Prisons.” No policy statement provides guidance for when a defendant files a
motion. Nevertheless, the Court considers § 1B1.13.

                               Page 16 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 17 of 18




pandemic create an extraordinary and compelling reason that

warrants a reduction of Defendant’s term of imprisonment.

     The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13. If Defendant quarantines himself at his grandmother’s

home away from his grandmother, he will diminish the risk of

spreading the virus. Otherwise, the Court does not find that

Defendant, who is serving a sentence for a nonviolent drug offense,

poses a danger to the community.

     Defendant has established that extraordinary and compelling

reasons warrant a reduction in his term of imprisonment pursuant

to 18 U.S.C. § 3582(c)(1)(A). Such a reduction is consistent with the

applicable policy statements issued by the Sentencing Commission.

Accordingly, Defendant has satisfied the requirements to be eligible

for compassionate release, and the Court finds that compassionate

release is appropriate in this case.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Michael Anderson’s

Motion for Compassionate Release (d/e 27) is GRANTED. The

Court hereby reduces Defendant’s term of imprisonment from 96


                            Page 17 of 18
     3:15-cr-30015-SEM-TSH # 31   Page 18 of 18




months to time served. The Court modifies Defendant’s conditions

of supervised release to require Defendant to spend 14 days in

home confinement, with the home confinement starting as soon as

possible after his term of supervised release begins. During his

term of home confinement, Defendant shall be monitored by

telephone. All other aspects of Defendant’s sentence shall remain

the same. Defendant’s pro se motion for compassionate release

(d/e 26) is DENIED as MOOT.

     The Bureau of Prisons is ORDERED to release Defendant

within 24 hours. The Clerk is DIRECTED to send a copy of this

Opinion to FCI Forrest City Low. Defendant must self-quarantine

for a period of 14 days beginning at the time of his release,

including while he travels from FCI Forrest City Low to his

grandmother’s house. Defendant shall travel to Springfield, Illinois,

in a vehicle that allows him to follow the CDC’s social distancing

guidelines, which include staying at least six feet from others and

wearing a face mask and gloves.


ENTER: May 18, 2020
                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE


                            Page 18 of 18
